DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 01/21/2022 has been entered. 
Claims 1-7 and 9-14 remain pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-3, 6-7, 9, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Barber (US 5469404 A) in view of Long (US 20160061981 A1).
Regarding claim 1, Barber teaches a marine survey system for ultrahigh resolution mapping of a marine bottom below a body of water. (Abstract, Col.1, lines 13-18, Col.3, line 62-Col.4, line 10)
Barber also teaches the system comprising a frame (10) to be towed as a unit by one or more towing cables (H, C, L-1 and L-2) at a distance behind a marine vessel moving over the water in a first direction. (Col.5, lines 7-21, Col.4, lines 44-60, Fig.1)
Barber also teaches the frame (10) comprising a rigid framework (14, 16, 18, 20, 22 and 24) and a plurality of independent acoustic sources (12). (Col.5, lines 7-20, Col.3, lines 23-26, 46-58, Figs.2-5)
	Barber also teaches wherein each acoustic source (12) is controllable to emit a separate acoustic wave propagating through the water and reflecting off bottom regions at or inside the marine bottom for the mapping thereof. (Col.4, lines 11-21, Col.3, lines 46-58, Col.7, line 63-Col.8, line 9)
	Barber also teaches wherein the acoustic sources are arranged in a direction of the marine vessel by the rigid framework at a source-to-source distance less than four meters in a transverse direction. (Col.2, lines 50-66, Col.6, lines 32-67, Fig.4-6, d1-d4) Barber discloses the claimed invention except for a source-to-source distance of equal to or greater than one meter and less than four meters. It would have been obvious to one having ordinary skill in the art at In re Aller, 105 USPQ 233.
	Barber does not explicitly teach the acoustic sources are linearly arranged in a transverse direction perpendicular to a movement direction of the marine vessel and a plurality of floatation devices arranged to keep the acoustic sources at a source depth below a surface of the body of water.
	Long teaches the acoustic sources (128, 200, 222) are linearly arranged in a transverse direction perpendicular to a movement direction of the marine vessel. (Paragraphs 35, 30, Figs.1-2)
	Long also teaches a plurality of floatation devices (202, 300) arranged to keep the acoustic sources at a source depth below a surface of the body of water. (Paragraphs 30, 32, 60, Claim 1, Figs.2-3, Fig.12)
	It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Barber to incorporate the acoustic sources are linearly arranged in a transverse direction perpendicular to a movement direction of the marine vessel and a plurality of floatation devices arranged to keep the acoustic sources at a source depth below a surface of the body of water in order to produce quality source signals, avoid damage to the sub-arrays and support a plurality of geophysical energy sources. 


Regarding claim 2, Barber teaches at least one streamer (H) attached to the frame (10), each streamer comprising a string of acoustic receivers (hydrophones) towed in a line behind the marine vessel, wherein the acoustic receivers are linearly arranged in the movement direction of the marine vessel (Col.4, line 54-Col.5, line 6, Fig.1) Barber discloses the claimed invention except for acoustic receivers that are linearly arranged at less than four meters apart. It would have been obvious to one having ordinary skill in the art at the time the invention was filled to incorporate acoustic receivers that are linearly arranged at less than four meters apart, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Barber does not explicitly teach at least two streamers attached to a frame at a distance equal to a number of acoustic sources multiplied by the source-to-source distance.
Long teaches at least two streamers (106) attached to the frame (102) at a distance equal to a number of acoustic sources multiplied by the source-to-source distance. (Paragraphs 25-26) Long teaches “the sensor streamers 106 are coupled to towing equipment that maintains the sensor streamers 106 at selected depth and lateral positions with respect to each other and with respect to the survey vessel 102”, thus one of ordinary skill would easily be able to space the multiple streamers 106 at a distance equal to a number of acoustic sources multiplied by the source-to-source distance since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 3, Barber teaches wherein the plurality of independent acoustic sources (12) are arranged (Fig.1) but does not explicitly teach wherein the plurality of independent acoustic sources are arranged in the transverse direction between two adjacent streamers attached to the frame.
Long teaches wherein the plurality of independent acoustic sources (128) are arranged in the transverse direction between two adjacent streamers (106A-106F) attached to the frame. (Paragraph 29, Fig.1, Fig.4, “128”)
It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Barber to incorporate wherein the plurality of independent acoustic sources are arranged in the transverse direction between two adjacent streamers attached to the frame in order to maintain a predetermined lateral separation (e.g., 6 meters) throughout an entire geophysical survey.
Regarding claim 6, Barber teaches wherein each acoustic source (12) comprises a respective array of acoustic transducers (hydrophones), wherein the acoustic transducers of the respective array are configured to fire in unison to collectively emit the separately detectable respective acoustic wave. (Col.2, line 67-Col.3, line 2, Col.3, lines 46-58, Col.4, line 54-Col.5, line 6, Fig.1)
Regarding claim 7, Barber teaches wherein the source-to-source distance is more than a meter. (Col.6, lines 32-67, Fig.4-6, d1-d4) Barber discloses the claimed invention except for the source-to-source distance is more than two meters. It would have been obvious to one having ordinary skill in the art at the time the invention was filled to incorporate the source-to-source distance being more than two meters, since it has been held that where the general conditions of In re Aller, 105 USPQ 233.
Regarding claim 9, Barber teaches a controller configured to perform the operational acts including control of the acoustic sources (12) to emit the respective acoustic waves and receiving signals from acoustic receivers (hydrophones). (Col.3, lines 52-55, Col.5, lines 5-6, Col.7, lines 62-65, Claim 6) 
Regarding claim 12, Barber teaches a frame (10) to be towed as a unit by one or more towing cables (H, C, L-1 and L-2) at a distance behind the marine vessel moving over the water in a first direction. (Col.5, lines 7-21, Col.4, lines 44-60, Fig.1)
Barber also teaches a frame (10) comprising a rigid framework (14, 16, 18, 20, 22 and 24) and a plurality of independent acoustic sources (12), wherein each acoustic source (12) is controllable to emit a separate acoustic wave propagating through the water and reflecting off bottom regions at or inside the marine bottom for the mapping thereof, wherein the acoustic sources are arranged in a direction of the marine vessel by the rigid framework at a source-to-source distance less than four meters in a transverse direction for distinguishing the bottom regions with a resolution of less than two meters at least in the transverse direction. (Col.4, lines 11-21, Col.3, lines 46-58, Col.7, line 63-Col.8, line 9, Col.6, lines 32-67, Fig.1, “V”, Fig.2, Fig.4-6, d1-d4) Barber discloses the claimed invention except for a source-to-source distance of equal to or greater than one meter and less than four meters. It would have been obvious to one having ordinary skill in the art at the time the invention was filled to incorporate a source-to-source distance of equal to or greater than one meter and less than four meters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

	Long teaches the acoustic sources (128, 200, 222) are linearly arranged in a transverse direction perpendicular to a movement direction of the marine vessel. (Paragraphs 35, 30, Figs.1-2)
	Long also teaches a plurality of floatation devices (202, 300) arranged to keep the acoustic sources at a source depth below a surface of the body of water. (Paragraphs 30, 32, 60, Claim 1, Figs.2-3, Fig.12)
It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Barber to incorporate the acoustic sources are linearly arranged in a transverse direction perpendicular to a movement direction of the marine vessel and a plurality of floatation devices arranged to keep the acoustic sources at a source depth below a surface of the body of water in order to produce quality source signals, avoid damage to the sub-arrays and support a plurality of geophysical energy sources.
Regarding claim 14, Barber teaches a marine survey method for ultrahigh resolution mapping of a marine bottom below a body of water via a frame (10). (Abstract, Col.1, lines 13-18, Col.3, line 62-Col.4, line 10)
Barber also teaches a frame (10) to be towed as a unit by one or more towing cables (H, C, L-1 and L-2) at a distance behind a marine vessel moving over the water in a first direction. (Col.5, lines 7-21, Col.4, lines 44-60, Fig.1)


Barber teaches wherein each acoustic source (12) is independently controllable to emit a separate acoustic wave propagating through the water and reflecting off bottom regions at or inside the marine bottom for the mapping thereof. (Col.4, lines 11-21, Col.3, lines 46-58, Col.7, line 63-Col.8, line 9)
Barber also teaches wherein the acoustic sources are arranged in a direction of the marine vessel by the rigid framework at a source-to-source distance less than four meters in a transverse direction to distinguish the bottom regions with an ultrahigh resolution of less than two meters at least in the transverse direction. (Col.4, lines 11-21, Col.3, lines 46-58, Col.7, line 63-Col.8, line 9, Col.6, lines 32-67, Fig.1, “V”, Fig.2, Fig.4-6, d1-d4) Barber discloses the claimed invention except for a source-to-source distance of equal to or greater than one meter and less than four meters. It would have been obvious to one having ordinary skill in the art at the time the invention was filled to incorporate a source-to-source distance of equal to or greater than one meter and less than four meters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	Barber does not explicitly teach the acoustic sources are linearly arranged in a transverse direction perpendicular to a movement direction of the marine vessel and a plurality of floatation devices arranged to keep the acoustic sources at a source depth below a surface of the body of water.


	Long also teaches a plurality of floatation devices (202, 300) arranged to keep the acoustic sources at a source depth below a surface of the body of water. (Paragraphs 30, 32, 60, Claim 1, Figs.2-3, Fig.12)
	It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Barber to incorporate the acoustic sources are linearly arranged in a transverse direction perpendicular to a movement direction of the marine vessel and a plurality of floatation devices arranged to keep the acoustic sources at a source depth below a surface of the body of water in order to produce quality source signals, avoid damage to the sub-arrays and support a plurality of geophysical energy sources.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Barber in view of Long and in further view of Karlsen (US 20140153361 A1)
Regarding claim 4, Barber does not explicitly teach wherein at least two inner streamers are attached to the frame and at least two outer streamers are towed directly by the marine vessel without attachment to the frame.
Karlsen teaches wherein at least two inner streamers are attached to the frame and at least two outer streamers are towed directly by the marine vessel without attachment to the frame. (Paragraphs 16-18, Fig.1 “35, 25, 45, 60, 55”)

.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Barber in view of Long and in further view of Eriksen (US 20170219731 A1).
Regarding claim 5, Barber does not explicitly teach wherein acoustic receivers are arranged at a receiver-to-receiver distance of less than four meters for distinguishing the bottom regions with an ultrahigh resolution also in a tangential direction parallel to the movement direction of the marine vessel.
Eriksen teaches wherein acoustic receivers are arranged at a receiver-to-receiver distance of less than four meters for distinguishing distinguishing the bottom regions with an ultrahigh resolution also in a tangential direction parallel to the movement direction of the marine vessel. (Paragraphs 11, 7)
It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Barber to incorporate wherein acoustic receivers are arranged at a receiver-to-receiver distance of less than four meters for distinguishing the bottom regions with an ultrahigh resolution also in a tangential direction parallel to the movement direction of the marine vessel in order to have a full three-dimensional overview of the subsurface structure and have the ability to view the data not only as vertical sections (cross sections) along or parallel to .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Barber in view of Long and in further view of Harold (US 20040000446 A1).
Regarding claim 10, Barber does not explicitly teach one or more positioning units attached to the frame with a known relative position with respect to the acoustic sources.
Harold teaches one or more positioning units (112) attached to the frame (102) with a known relative position with respect to the acoustic sources (120, 100). (Paragraph 35, Fig.4, “112, 100, 102, 120”)
It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Barber to incorporate one or more positioning units attached to the frame with a known relative position with respect to the acoustic sources in order to determine the location of seismic signal source and thus the speed and heading of seismic signal source can be determined with conventional algorithms.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Barber in view of Long and in further view of Miu (CN 103823252 A).
Regarding claim 11, Barber teaches transmitting signals between the frame and the marine vessel (Col.7, line 63-Col.8, line 10) but does not explicitly teach wherein the frame comprises a wireless transmitter.
Miu teaches wherein a frame comprises a wireless transmitter (22). (Paragraph 7, Claim 1, Fig.1, “22”)
. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Barber in view of Long and in further view of Young (US 4870625 A).
Regarding claim 13, Barber teaches wherein one or more towing cables (H, C, L-1 and L-2) are attached to the frame for towing the frame at a distance behind the marine vessel. (Col.5, lines 7-21, Col.4, lines 44-60, Col.5, lines 23-48, Fig.1)
Barber does not explicitly teach wherein the distance between the frame and the marine vessel is set to avoid a region of turbulence in the water caused by the marine vessel.
Young teaches wherein the distance between the frame (14, 16, 18) and the marine vessel (10) is set to avoid a region of turbulence in the water caused by the marine vessel. (Col.4, lines 35-46, Fig.2)
Official notice is taken that the distance between the frame and the marine vessel is set to avoid a region of turbulence in the water caused by the marine vessel is an obvious variation and a well-known practice in the art of the claimed invention. For support examiner relies on the documentary evidence of Young as detailed above. 
It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Barber to incorporate wherein the distance between the frame and the marine vessel is set to avoid a region of turbulence in the water caused by the marine vessel as a solution to the problems regarding wake turbulence (streamer spreading and uneven positioning).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 12-13 and all subsequent dependent claims have been considered but are moot in view of the references cited in the most current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The references made herein are done so for the convenience of the applicant. They are in no way intended to be limiting. The prior art should be considered in its entirety.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755. The examiner can normally be reached Monday - Friday 7:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A./Examiner, Art Unit 3645                                                                                                                                                                                                         
/JAMES R HULKA/Primary Examiner, Art Unit 3645